The conviction is for the unlawful possession of equipment for the manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The phase of the statute upon which the prosecution is founded was repealed by the Act of the Thirty-sixth Legislature, Second Called Session, chapter 78, page 229. The effect of its repeal was to abate the prosecution. This is in consequence of Article 16 of the Penal Code.
The point is decided in Cox v. State, 90 Tex.Crim. Rep., 234 S.W. Rep., 531, and Petit 1. State, 90 Tex.Crim. Rep., No. 6510, not yet reported.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed. *Page 537